103 F.3d 128
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Annabelle F. BROCK, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-6536.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1996.

Before:  SUHRHEINRICH, DAUGHTREY, and GIBSON,* Circuit Judges.
PER CURIAM.


1
Plaintiff Annabelle F. Brock appeals from the district court's dismissal of her claim for mandamus to order a hearing before an administrative law judge.  She had requested a hearing on the dismissal of her second application for disability insurance benefits on the same injury.


2
Plaintiff initially applied for benefits in 1991.  Her application was denied and she did not appeal the denial.  Plaintiff again applied for benefits in 1993 for essentially the same injury.  Her application was denied initially and on reconsideration as res judicata.   Plaintiff then requested a hearing on the dismissal of her claim.  The ALJ denied the request for a hearing under 20 C.F.R. § 404.957(c)(1), which permitted the ALJ to deny a request for a hearing if res judicata applied to the claim for benefits.  The district court found that res judicata applied to plaintiff's claim and that the request for a hearing was properly dismissed.


3
After studying the record and the briefs of the parties, we are satisfied that the issues were decided correctly in the district court and that no useful purpose would be served by an extended discussion on our part.  The judgment of the district court is AFFIRMED for the reasons stated by Judge Johnstone in the memorandum opinion and order of September 21, 1995.



*
 The Honorable John R. Gibson, United States Senior Circuit Judge for the Eighth Circuit, sitting by designation